Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cornelius A. Tucker appeals the district court’s order denying his motion for release on bail pending disposition of his 28 U.S.C. § 2254 (2006) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tucker v. Johnson, No. 7:09-cv-00171-sgw-mfu (W.D.Va. June 22, 2009). Tucker has also moved in this court for release pending appeal; we deny the motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.